Citation Nr: 0002209	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  99-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama



THE ISSUE

The propriety of the initial rating assigned for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the RO.  

The veteran has also presented a claim for a total rating 
based on individual unemployability due to service-connected 
disability.  This matter has not been fully developed for 
appellate review and is referred back to the RO for 
appropriate consideration.  



REMAND

The file reflects that, on a VA Form 9, submitted in June 
1999, a hearing before a Member of the Board at the RO was 
requested by the veteran.  The veteran has not been afforded 
an opportunity to appear the requested hearing.  

Accordingly, this case must be REMANDED for the following 
action:

The RO should take appropriate steps to 
schedule the veteran for a personal 
hearing before a Member of the Board of 
Veterans' Appeals at the local office.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  

No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


